DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the second final office action and second interview, applicant filed RCE with some amendment to the independent claims 1, 10-12 including;
-"the congestion potential information comprises a GeoHash value of the predetermined area, longitude and latitude of parking position corresponding to the GeoHash value, the nearest point of interest (POI) corresponding to the predetermined area, a degree of congestion influence, and expected departure peak timing”.

Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 & 10-12 and dependent claims 2-9 limitations

Some of additional closest prior art found on PE2E search which all are fail to disclose above limitations;
Hayashi; Hiroki	US 9231436 B2	Vehicular power source system
Remarks: Discloses  an ACC switch ON/OFF state however fails to disclose amended claim elements as cited on step 1, above.

Herz; Frederick S. M. et al.	US RE44606 E	Method and apparatus for establishing ad hoc communications pathways between source and destination nodes in a communications network
Remarks: Discloses  the information notification apparatus however fails to disclose amended claim elements as cited on step 1, above.

Natsume; Yoshifumi	US 8401789 B2	Navigation system, route retrieval server and mobile terminal device, and route guiding method
Remarks: Discloses  a departure timing prediction for each vehicle parked in the area however fails to disclose amended claim elements as cited on step 1, above.

Grabowski; Christopher T. et al.	US 8521411 B2	En-route navigation display method and apparatus using head-up display
Remarks: Discloses an image object display having a size corresponding to a magnitude of the congestion potential in a position of the map image corresponding to the area, however fails to disclose amended claim elements as cited on step 1, above.

Zhao; Yue et al.	US 10152882 B2	Host vehicle operation using remote vehicle intention prediction
Remarks: Discloses  a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle, however fails to disclose amended claim elements as cited on step 1, above.

HASEGAWA; Morihito	US 20140213251 A1	WIRELESS COMMUNICATION CONTROLLING DEVICE, WIRELESS COMMUNICATION SYSTEM, AND WIRELESS COMMUNICATION CONTROLLING METHOD
Remarks: Discloses  a processing device comprising a CPU, a RAM, a ROM, an auxiliary storage device, an RTC, and a communication interface, however fails to disclose amended claim elements as cited on step 1, above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 7-10, filed on 04/15/2021, with respect to independent claims 1 & 10-12, have been fully considered and is persuasive. The rejection of independent claims 1 & 10-12 have been withdrawn. 

As a result, claims 1-12 are allowed;
a. Claims 1 & 10-12, are allowed independent claims.
b. Claims 2-9 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    670
    1046
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    715
    671
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    656
    1011
    media_image3.png
    Greyscale
    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665